— Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 29, 1979, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. The court has reviewed the record and agrees with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Accordingly, counsel is relieved (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Hopkins, J.P., Titone, Rabin and Margett, JJ., concur.